Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.   Claims  6,8, 10-15, 21,23,25,26-31,34-36,38,39,41, 42, 43, and 44  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,6,10,and 29-59  of copending of  U.S. application 16/805,642 in view of Rico Alvarino et al. (2018/0098358). Although the claims at issue are not identical, they are not patentably distinct from each other because applicant's claims  6,8, 10-15, 21,23,25,26-31,34-36,38,39,41, 42, 43, and 44  broaden the scope of the claims over claims 1-4,6,10,and 29-59  of copending of  U.S. application 16/805,642 by eliminating the limitations “wherein the BFRQ indicates there is no new beam when the new beam for the first CC is not identified “ and “whether to include a new beam information (NBI) report in the BFRQ” from the claims  . It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


  Claims 6,8, 10-15, 21,23,25,26-31,34-36,38,39,41, 42, 43, and 44   the claims 29-59 of the copending application 16/805,642  discloses  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-4, 6, 10, and 29-59 of copending Application No. 16/805,642 in view of Rico Alvarina et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-4, 6, and 10 of the copending application 16/805,642  discloses  a method of wireless communication at a user equipment (UE), comprising: detecting a beam failure on a first component carrier (CC); determining whether to transmit a beam failure recovery request (BFRQ) to a base station on the first CC or a second CC, wherein the determination to transmit the BFRQ on the first CC or the second CC is based on whether a new beam for the first CC is identified or is based on a resource configuration for the first CC or the second CC; determining whether to include a new beam information (NBI) report in the BFRQ; and transmitting the BFRQ to the base station on the first CC or the second CC, wherein the BFRQ indicates there is no new beam when the new beam for the first CC is not identified; 
wherein the first CC is a secondary cell and the second CC is a primary cell;  

wherein the BFRQ including the NBI report is transmitted to the base station on the second CC, wherein the NBI report includes at least one field or index indicating beam information or indicating there is no new beam; 
further comprising: identifying the new beam for the first CC; and  
wherein the resource configuration for the second CC is indicated using the PUCCH or the MAC-CE in the PUSCH, wherein the BFRQ is transmitted on the second CC based on the indicated resource configuration.


  For claims  6,8, 10-15, and 44  of the copending application 16/805,642 discloses all the subject matter of the claimed invention with the exception of a user equipment (UE) configured for carrier aggregation using a plurality of component carriers (CCs) including at least a first CC that is configured to support a beam failure recovery process and a second CC that not configured to support the beam failure recovery process, wherein the first CC corresponds to a first base station and the second CC corresponds to a second base station, and in response to a beam failure corresponding to the second CC in a communications network.  Rico Alvarino et al.  from the same or similar field of endeavor teaches a provision of  a user equipment (UE) configured for carrier aggregation using a plurality of component carriers (CCs) including at least a first CC (  box 1510 in figure 5)that is configured to support a beam failure recovery process 

 For claims 21,23,25,26,28-32,34-36,38,39,41, 42, 43. and 44 ,  the claims 29-59 of the copending application 16/805,642    discloses  an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: detect a beam failure on a first component carrier (CC); determine whether to transmit a beam failure recovery request (BFRQ) to a base station on the first CC or a second CC, wherein the determination to transmit the BFRQ on the first CC or the second CC is based on whether a new beam for the first CC is identified or is based on a resource configuration for the first CC or the second CC;  AF Docket No. 030284.1792544Qualcomm Ref. No. 192119 determine 
wherein the first CC is a secondary cell and the second CC is a primary cell;  
wherein the determination to include the NBI report in the BFRQ is based on the determination to transmit the BFRQ to the base station on the first CC or the second CC;  
wherein the BFRQ including the NBI report is transmitted to the base station on the second CC, wherein the NBI report includes at least one field or index indicating beam information or indicating there is no new beam;  
wherein the BFRQ without the NBI report is transmitted to the base station on the first CC, wherein the new beam is indicated based on one or more resources of the BFRQ;  
wherein the at least one processor is further configured to: identify the new beam for the first CC; 
 wherein the BFRQ is transmitted to the base station on the first CC using a random access channel (RACH) procedure when the new beam for the first CC is identified;  
wherein the BFRQ is transmitted to the base station on the first CC using a random access channel (RACH) procedure; or wherein the BFRQ is transmitted to the base station on the second CC in a physical uplink control channel (PUCCH) or a medium access control (MAC) control element (MAC-CE) in a physical uplink shared channel (PUSCH);  

wherein the resource configuration for the second CC is indicated using the PUCCH or the MAC-CE in the PUSCH, wherein the BFRQ is transmitted on the second CC based on the indicated resource configuration.; 
wherein an index in the NBI report of the BFRQ indicates the new beam is not identified.  
wherein a reserved field in a PUCCH or a MAC-CE in a PUSCH of the BFRQ indicates the new beam is not identified;  
wherein the BFRQ indicates whether the new beam is identified based on at least one BFRQ format;
wherein the at least one BFRQ format without a field or index indicates the new beam is not identified;  
wherein the at least one processor is further configured to: measure a beam failure detection (BFD) RS on the first CC, wherein the beam failure is detected on the first CC by measuring the BFD RS;
an apparatus for wireless communication at a user equipment (UE), comprising: means for detecting a beam failure on a first component carrier (CC); means for determining whether to transmit a beam failure recovery request (BFRQ) to a base station on the first CC or a second CC, wherein the determination to transmit the BFRQ on the first CC or the second CC is based on whether a new beam for the first CC is identified or is based on a resource configuration for the first CC or the second CC; means for 

    For 21,23,25,26,28-32,34-36,38,39,41, 42, and 44,  the claims 29-59 of  copending application 16/805,642 discloses all the subject matter of the claimed invention with the exception of a user equipment (UE) configured for carrier aggregation using a plurality of component carriers (CCs) including at least a first CC that is configured to support a beam failure recovery process and a second CC that not configured to support the beam failure recovery process, wherein the first CC corresponds to a first base station and the second CC corresponds to a second base station, and in response to a beam failure corresponding to the second CC in a communications network.  Rico Alvarino et .


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476